Citation Nr: 0722925	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  03-25 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for right foot 
disability.

2.  Entitlement to service connection for right ankle 
disability.

3.  Entitlement to service connection for right knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant, 



ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from March 1953 to February 
1955.

This appeal comes before the Board of Veterans' Appeals 
(Board) from July 2001 and February 2006 rating decisions by 
a Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  In September 2004 the Board reopened 
the claims seeking service connection for right foot/ankle 
disability, and remanded the matters for development and de 
novo review.

The veteran testified at Board hearings at the RO in December 
2003 and March 2007.  The hearings were conducted by two 
different Veterans Law Judges, and the following decision is 
therefore addressed by a panel of three which includes the 
two Judges who conducted the Board hearings.  See 38 C.F.R. 
§ 20.707 (2006).


FINDINGS OF FACT

1.  Neither chronic right foot disability nor chronic right 
ankle disability was noted at the time of the veteran's entry 
into active duty service.

2.  The right foot complaints noted during service were acute 
in nature and not manifestations of the veteran's current 
chronic right foot disability. 

3.  Arthritis of the right foot was not manifested within one 
year of discharge from service.

4.  Chronic right ankle disability was not manifested during 
service or for many years after service.
5.  Right knee arthritis was not manifested during service or 
for many years after service, and is not shown to be related 
to service; the veteran has not established service 
connection for any disability.  


CONCLUSIONS OF LAW

1.  The veteran's right foot and right ankle are presumed to 
have been in sound condition when he entered service.  
38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2006).

2.  Chronic right foot disability, including arthritis, was 
not incurred in or aggravated by service, nor may arthritis 
of the right foot be presumed to have be incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).

3.  Chronic right ankle disability was not incurred or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107(West 
2002); 38 C.F.R. § 3.303 (2006).

4.  A right knee disability, to include arthritis, was not 
incurred in or aggravated by service, and arthritis of the 
right knee may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

5.  The claim of secondary service connection for a right 
knee disability, to include arthritis, lacks legal merit.  
38 C.F.R. § 3.310(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations address VA's duties to notify and 
claimants in the development of evidence relevant to their 
claims for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The Court explained 
in Pelegrini, however, that failure of an agency of original 
jurisdiction (AOJ) (in this case, the RO) to give a claimant 
the notices required under the VCAA prior to an initial 
unfavorable adjudication of the claim does not require the 
remedy of voiding the AOJ action.  The Court stated that it 
is sufficient remedy for the Board to remand the case to the 
AOJ to provide the required notice, and for VA to follow 
proper processes in subsequent actions.  Id.  

In the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), the Court held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
19 Vet. App. at 486.  

The RO issued the veteran VCAA notices in June 2002, November 
2005, and March 2006.  Those notices informed the veteran of 
the type of information and evidence that was needed to 
substantiate claims for service connection, to establish 
original and increased ratings, and to establish effective 
dates for benefits awarded.  

VA has also conducted all appropriate development of relevant 
evidence.  The record includes available service medical 
records, private medical records, VA medical records, and the 
reports of VA examinations conducted in July 2001 and 
December 2004.  Development by the RO has included exhaustive 
development for service personnel records ordered in the 
Board's September 2004 remand.  Lay statements in support of 
the veteran's claims have been received, and the veteran has 
offered testimony at two separate Board hearings.  The Board 
finds that all available pertinent evidence has been 
obtained.  

In sum, the Board finds that VA has adequately fulfilled its 
duties under the VCAA.  Any technical notice error earlier in 
the process was harmless, and would not reasonably affect the 
outcome of the veteran's claims.

Legal Criteria

The veteran contends that he has disorders of the right foot 
and ankle that began with an injury during service.  He 
contends that a right knee disorder began in recent years as 
a result of his right foot and ankle disorders.  

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Additionally, for veterans who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
including arthritis, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Service connection on a secondary basis may be granted for a 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).

A veteran will be considered to have been in sound condition 
when examined and accepted for service, except as to 
disorders noted on entrance into service, or when clear and 
unmistakable evidence demonstrates that the disability 
existed prior to service and was not aggravated by service.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).

Factual Background

In his claims and supporting statements, the veteran has 
reported that he sustained an injury of his right foot and 
ankle during service in November 1953 involving an incident 
in a tank.  He has stated that he did not have a right foot 
or ankle disability prior to service.  

The service medical records associated with the veteran's 
claims file do not include a service entrance examination 
report.  The RO has sought additional service medical 
records, but has determined that no additional records are 
available.  During service, in May 1953, the veteran sought 
outpatient treatment for pain in his right foot.  A history 
of trauma was noted.  The treating physician requested x-rays 
of the right foot, noting pain in the anterior part of that 
foot, and a history of fracture in June 1950.  The findings 
of the x-rays taken in May 1953 were within normal limits.

Outpatient treatment notes from April 1954 stated that the 
veteran had been in an accident about four years earlier, 
with injury to the right foot, and that the foot still 
bothered him.  The treating practitioner indicated that there 
were no findings.  In November 1954, the veteran received 
penicillin injections as treatment for pharyngitis and 
bronchitis.  He developed swelling and a rash affecting both 
feet.  He was admitted to a service hospital for treatment of 
a reaction to penicillin.  After two weeks, the skin reaction 
cleared, and the veteran was discharged.  The service medical 
records associated with the veteran's claims file do not show 
any other treatment or complaints with respect to the 
veteran's lower extremities.  The report of a February 1955 
service separation examination does not note any disorders of 
the lower extremities.

In July 1965, the veteran submitted a claim for VA 
compensation for residuals of a right ankle injury.  He 
reported that he had sustained a severe sprain or chip 
fracture of the right ankle in service in November 1953, and 
was treated at a hospital in Chun-Chon Korea.  Records in the 
claims file indicate that the RO sought records of that 
hospital treatment, but that no records were received.  The 
RO denied the claim in September 1965, concluding that a 
right ankle or foot fracture or sprain had been incurred 
before service, and had not been permanently aggravated by 
service.

A July 1977 x-ray of the veteran's right ankle taken at a 
private facility showed minimal soft tissue swelling over the 
lateral malleolus, with no convincing fracture or post-
traumatic bone change.  Private medical records from 1984 and 
1985 reflect that the veteran was seen for pain in his right 
foot.  The veteran reported injury, possibly fracture, of 
that foot in Korea.  He indicated that he had used medication 
for pain in the foot.  A treating physician noted that the 
foot was tender and swollen.  The physician's impression was 
probable traumatic arthritis.  A question of gouty arthritis 
was also raised.

In 1984, the veteran reported that he had injured his right 
foot during service in Korea, in an accident involving a 
tank, and that he had recently experienced worsening pain in 
that foot.  The veteran submitted statements from ten persons 
who had known him in 1950, and who indicated that the veteran 
had not had injury of either foot at that time.

In February 1985, the veteran had a VA medical consultation 
regarding his chronic right foot and ankle pain.  The 
examiner noted that the right foot and ankle were tender and 
enlarged.  X-rays showed evidence of an old fracture of the 
second metatarsal, of calcaneal spurs, and erosive changes 
and soft tissue swelling of the joints of the great toe 
consistent with gouty arthropathy.

Records from the Social Security Administration (SSA) reflect 
that SSA found the veteran to be disabled effective from 
1995, due to a primary diagnosis of hypertension and a 
secondary diagnosis of arthritis.

The veteran submitted a 1999 statement from Mr. A. S. M., who 
reported that he had served in the same tank company as the 
veteran at the time when the veteran got his foot caught in 
the track of a tank and was injured.  In October 2000, 
private physician C. M. B., M.D., wrote that he had reviewed 
the veteran's military medical records.  Dr. B. expressed the 
opinion that all of the veteran's problems related to his 
right leg and foot were connected to injury of the right foot 
during service.

X-rays of the veteran's right ankle and foot, taken at a VA 
facility in April 2001, showed evidence of an old trauma of 
the second metatarsal, degenerative changes in the first 
metatarsal phalangeal joint, and bony spurs of the calcaneus.  
On VA examination in July 2001, the veteran reported injury 
of his right foot in a tank accident in 1953.  He related a 
history of work after service, and of right foot and ankle 
symptoms worsening since about 1979.  The examining physician 
indicated that he had reviewed the veteran's claims file.  
The examiner noted a slight hammertoe deformity, slight 
swelling of the ankle, and some tenderness of the foot.  The 
veteran walked with a limp, and used a cane.  The examiner's 
impressions were traumatic arthritis of the right foot, and 
chronic sprain of the right ankle with mild degenerative 
change.  The examiner expressed the opinion that the 
veteran's present right foot and ankle conditions were not 
related to his military service.  The examiner noted that x-
rays taken in service were normal, and that worse symptoms 
were noted 14 years after service.  The examiner opined that 
if the veteran had a second metatarsal fracture during 
service, x-rays and examinations showed that it was healed 
for many years.  The examiner also stated that a second 
metatarsal fracture was not the type of injury that would 
progress into the calcaneal spurs, degeneration at the bunion 
site, and chronic right ankle sprain that the veteran had in 
recent years.

In September 2001, the veteran saw private orthopedic surgeon 
G. G. P., M.D., for problems with his right ankle and foot.  
Dr. P. noted that he had previously treated the veteran for 
right knee problems.  The veteran reported that he had 
injured his right ankle and foot in Korea when he got the 
foot caught up on a tank.  He reported pain since that 
injury, with significantly increased symptoms in recent 
years.  Dr. P. noted tenderness of the foot, limitation of 
motion due to pain, and that the foot was pes cavus.  Dr. P. 
reviewed the April 2001 x-rays.  Dr. P.'s assessment was 
status post war related injury to the right ankle and foot.

In October 2003, Dr. B. wrote that the veteran had been his 
patient for several years.  Dr. B. stated that the veteran 
had been referred to an orthopedist for increased right ankle 
pain, and that x-rays had shown an old traumatic injury 
consistent with an injury the veteran had sustained in 
service.  Dr. B. indicated that the veteran's attempted 
compensation for the ankle injury had led to increased 
degenerative joint problems in his right knee.  Dr. B. opined 
that the veteran's chronic right ankle disability was 
initiated by the injury in service, and later exacerbated by 
the veteran's employment.

At his December 2003 hearing, the veteran reported that he 
had never sustained any foot or ankle injuries prior to 
service.  He described how he was injured in service when he 
was on a tank, slipped and got his foot caught, and hung 
upside down suspended by that foot until another man pulled 
him up.  He reported that he was hospitalized for the injury 
for about two weeks.  He stated that he remained on light or 
reduced duties after he returned to duty, because he could 
not climb on a tank well.  He related that his foot continued 
to bother him off and on after the injury.  He reported that 
he had private medical care for the pain, swelling, and 
locking in the foot and ankle soon after service and over the 
years, but that records for the earlier care were not 
available.  He indicated that after service he had worked as 
a teacher and a coach, and had retired on disability.  He 
related a comment from his physician, Dr. B., that it was 
unlikely the veteran's coaching work alone had caused the 
disability, because it affected one foot and ankle and not 
both.

In a December 2003 statement, Dr. B. reiterated his opinion 
that the veteran's right foot and ankle disability stemmed 
from an injury he sustained in service.  He indicated that 
the veteran's teaching and coaching career led to further 
degeneration of the foot and ankle.

X-rays taken at a private facility in June 2004 showed marked 
osteoarthritis of the right knee.

In the report of a VA examination of the veteran in December 
2004, the examining physician stated that he had reviewed the 
claims file.  The examiner noted the history reported by the 
veteran.  The examiner found tenderness of the right foot and 
ankle, and pain on motion of the right ankle.  With respect 
to the likely etiology of the current right foot and ankle 
disorders, the examiner noted the gap in medical records 
between the 1950s and 1980s.  The examiner stated that it was 
not possible to state, without resort to unfounded 
speculation, that the veteran's current foot and ankle 
disorders were related to or aggravated by service.

In his March 2007 hearing, the veteran reported that his 
right ankle and foot disability sometimes caused him to fall.  
He stated that in 2001 he had fallen as a result of his right 
ankle and foot disability, and had injured his right knee.

Analysis

The Board initially takes notice of the references in service 
medical records to a pre-service injury to the right foot.  
At least two clinical records are to the effect that the 
veteran reported a pre-service injury during the course of 
seeking medical treatment.  However, the veteran now claims 
that he did not have preservice injury and has submitted 
supporting affidavits from individuals who knew him prior to 
service.  

The question of a right foot disability preexisting service 
is answered in this case through application of the statutory 
presumption of soundness.  As there are no medical records 
from the time of the veteran's entrance into service, it 
cannot be said that a disorder of the veteran's right foot 
was noted on his entrance into service.  Thus, the veteran's 
right foot must be considered to have been in sound condition 
when he entered service unless there is clear and 
unmistakable evidence of disability that existed prior to 
service as well as clear and unmistakable evidence that such 
disorder was not aggravated by service.  In view of the 
conflicting evidence regarding a preservice right foot 
disorder, it cannot be said that there is clear and 
unmistakable evidence to rebut the presumption of soundness.  
The Board therefore proceeds with consideration of this 
appeal assuming that there was no preexisting right foot 
disorder.  It does not appear that there has ever been a 
question as to a preexisting right ankle disorder; at any 
rate, since no right ankle disorder is shown to have been 
noted at entry into service, the right ankle is also presumed 
to have been sound. 

The next question is whether a chronic right foot disorder, 
or right ankle disorder, was manifested during service.  In 
this regard, the Board acknowledges that service medical 
records do in fact document right foot complaints during 
service.  However, the service medical records documenting 
these complaints do not document the injury in a tank 
accident as claimed by the veteran, and there does not appear 
to be any contention or evidence that the claimed injury was 
during combat so as to warrant application of 38 U.S.C.A. 
§ 1154(b).  

At any rate, there is evidence of right foot complaints 
during service.  Service medical records show that the 
veteran was seen in May 1953 and April 1954 for pain in his 
right foot.  X-rays in May 1953 did not show any fracture or 
other orthopedic disorder.  In April 1954, there were no 
objective findings related to the veteran's stated subjective 
complaints.  In other words, military medical personnel did 
not render a diagnosis of any chronic right foot or right 
ankle disability, and it appears that both clinical and x-ray 
findings during service were essentially negative.  The Board 
also believes it highly significant that no complaint or 
finding regarding the right foot, or right ankle, was noted 
in the February 1955 report of service separation 
examination.  This suggests that trained military medical 
examiners were of the opinion that there was no chronic right 
foot or right ankle disorder at the time of such examination.  

Looking to post-service evidence, the medical records from 
the 1980s forward show disorders of the veteran's right foot 
and ankle.  Physicians who have seen the veteran and reviewed 
his records have provided differing opinions as to whether 
current disorders are related to events in service.  Dr. P. 
concluded that the current right foot and ankle disorders 
were due to injury during service, and Dr. B. has repeatedly 
opined that the current disorders began with an injury in 
service.  The VA physicians who examined the veteran in 2001 
and 2004 concluded that the veteran's current right foot and 
ankle disorders were not linked to his service or any injury 
during service.  

The differing medical opinions must be weighed in light of 
the other evidence of record which shows that no chronic 
right foot or right ankle disability was reported by medical 
personnel during service at the time the veteran was seen for 
such complaints, or at the time of separation examination.  
The negative x-rays in 1953 also argue against a finding of 
chronic disability during service.  Moreover, x-ray studies 
in 1977 were also negative, and there appears to be a gap of 
many years between service and the currently documented 
disorders.  After considering the differing medical opinions 
against this evidentiary background, the Board concludes that 
the preponderance of the evidence is against a finding that 
the current chronic right foot and right ankle disorders were 
incurred in service.  The Board believes that the overall 
evidence shows that the right foot complaints noted during 
service were not manifestations of the veteran's current 
chronic right foot and ankle disabilities.  The clinically 
normal findings on discharge examination and lack of 
supporting evidence of a continuity of pertinent 
symptomatology for a number of years after service are 
evidence against a finding that the right foot complaints 
during service were manifestations of chronic disability.  It 
appears that the right foot complaints noted during service 
had resolved by the time of discharge and that the right foot 
and right ankle disorders treated a number of years after 
service were not causally related to the inservice right foot 
complaints.  The Board finds that the negative medical 
opinions are more consistent with and more persuasively 
supported by the overall evidence of record.  

Regarding the claim seeking service connection for right knee 
disability, it is neither shown nor alleged that such 
disability was incurred or aggravated in service (or that 
right knee arthritis was manifested in the first postservice 
year so as to trigger application of the presumptive 
provisions of 38 U.S.C.A. § 1112).  The veteran's theory of 
entitlement to this benefit is one of secondary service 
connection, i.e., that his right knee arthritis resulted from 
a service connected right ankle/foot disability.  A threshold 
legal requirement for establishing secondary service 
connection is that there must be a service connected 
disability.  See 38 C.F.R. § 3.310.  Inasmuch as the veteran 
has not established service connection for any disability, 
the claim of secondary service connection for a right knee 
disability must be denied as lacking legal merit.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Service connection for right foot disability, right ankle 
disability, and right knee disability is denied.



			
            GEORGE R. SENYK                              
HOLLY E. MOEHLMANN
	             Veterans Law Judge,                                      
Veterans Law Judge,
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
ALAN S. PEEVY
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


